Title: To Thomas Jefferson from Benjamin Hawkins, 6 November 1800
From: Hawkins, Benjamin
To: Jefferson, Thomas



Creek agency 6 novr. 1800

I wrote you some time past and sent on the Creek and Chickasaw, I now add the Choctaw words required by you. The Cherokee is at best doubtful. The seperate communication requested by you will be made as soon as I can obtain a book or paper to transcribe it on. My residence has been lately changed and is two hundred miles from the frontiers of Georgia and that frontier a great distance from regular supplies: my last order for stationary has been sent three months and I do not expect a supply till the next week.
I request you to accept of my sincere wishes for your health and happiness and to believe me with the truest esteem and regard
My dear sir, yr. obedient servt.

Benjamin Hawkins

